Citation Nr: 1044268	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD) with residuals of myocardial infarction (MI).

2.  Entitlement to service connection for hypertension, secondary 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970, 
which included service from October 1967 to October 1968 in the 
Republic of Vietnam, where he is presumed by VA to have been 
exposed to herbicides.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision, in which, the RO, in 
pertinent part, denied service connection for CAD with residuals 
of MI and for hypertension.  

In July 2008, the case was remanded for additional development.  
In a March 2009 decision, the Board affirmed the denial of 
service connection for CAD with residuals of MI and for 
hypertension.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in a March 2010 Order, granted the parties' November 2009 Joint 
Motion for Remand (joint motion), vacating the Board's decision 
with regard to the denials of service connection and remanding 
the case for compliance with the terms of the joint motion.  The 
case is now before the Board for further appellate consideration.

In light of the grant of service connection for CAD with 
residuals of MI and the fact that the Veteran was found to 
be disabled by the Social Security Administration (SSA) 
because of his heart condition, the issue of entitlement 
to a total disability rating due to individual 
unemployability (TDIU), had been raised, but this issue is 
not on appeal and has not been adjudicated by the agency 
of original jurisdiction (AOJ) since the last final denial 
in January 2006.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is 
presumed to have been exposed to herbicides and he currently has 
CAD, status post MI.

2.  The Veteran's currently-diagnosed hypertension was first 
manifested in 1996, several years following service discharge, 
and the most probative evidence of record shows that it was not 
proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD with residuals of 
MI are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.313 (2010).

2.  The criteria for service connection for hypertension, as 
secondary to service-connected disability, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.  

Initially, in light of the Board's favorable decision granting 
service connection for CAD with residuals of MI, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.  

Collectively, letters dated in March 2005 and 3006 provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claim for service connection on a 
secondary basis, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would be 
obtained by VA, and how a disability rating and an effective date 
is established consistent with the holdings in Pelegrini and 
Dingess.  After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
November 2008 supplemental statement of the case (SSOC) reflects 
readjudication of the service connection claims on appeal.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided on appeal.  The Veteran's service treatment 
records, SSA records, available private treatment records, 
various private physicians' statements, and various lay 
statements submitted by the Veteran and his representative, on 
his behalf, have been associated with the record.  December 2005 
and September 2008 VA examination reports and a separate January 
2007 VA Health Administration (VHA) opinion based on a thorough 
review of the claims file, have provided sufficient detail for 
the Board to make a decision on the claim decided on appeal.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remand with 
regard to the hypertension claim decided on appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1998).  Thus, the Board finds 
that there is no additional notice that should be provided, nor 
is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims decided on appeal.  

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 C.F.R. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease first diagnosed after discharge, when all 
of the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease and hypertension are presumed to be 
service connected if manifested to a compensable degree within 
one year after military discharge.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 4.104 (2010), 
Diagnostic Code 7101 (2010) (defining hypertension for purposes 
of that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).  Note 1 of that diagnostic code also 
provides that hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  Id., Note 1.  The evidence fails to show 
that the Veteran's CAD or hypertension was manifested to a 
compensable degree within one year after military discharge.  

Here, the Veteran contends that service connection for CAD with 
residuals of MI and for hypertension is warranted as secondary to 
service-connected diabetes mellitus Type II.  Under 38 C.F.R. § 
3.310 (effective prior to October 7, 2006), service connection 
may be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 C.F.R. § 
3.310.  Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

A.  CAD with Residuals of MI

The Board notes that the provisions governing service connection 
on a presumptive basis due to exposure to herbicides were 
recently revised to add ischemic heart disease, including CAD and 
old MI.  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  
Since the Board is granting service connection for CAD with 
residuals of MI on the basis of these revised regulations, a 
discussion of service connection on a secondary basis is not 
warranted.

A review of the record reveals that the Veteran suffered an MI in 
June 1998 and was diagnosed with CAD at that time.  As noted 
above, he served in the Republic of Vietnam from October 1967 to 
October 1968.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during service.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  
Thus, in this case, the Veteran is presumed to have been exposed 
to herbicides during his Vietnam service.  

Revised 38 C.F.R. § 3.309(e) provides that presumptive service 
connection may be granted for certain diseases for those veterans 
who are presumed to have been exposed to herbicides based on 
their service in Vietnam during the Vietnam era.  Effective 
August 31, 2010, 38 C.F.R. § 3.309(e) was amended by adding 
"Ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina)" immediately following 
Hodgkin's disease.  See 75 Fed. Reg. at 53,216.  Thus, the 
Veteran is entitled to presumptive service connection for CAD 
with residuals of MI, based on his Vietnam service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

B.  Hypertension

As noted above, the Veteran claims that his hypertension was 
caused or aggravated by his service-connected diabetes mellitus 
Type II.  Even though the Veteran does not claim service 
connection is warranted on either a direct or a presumptive 
basis, the decision below had considered the Veteran's claim 
under both theories.

Type II diabetes mellitus is a disease for which VA has 
determined that presumptive service connection based on exposure 
to herbicides in Vietnam is warranted.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  In an August 2004 rating 
decision, the RO granted service connection for Type II diabetes 
mellitus on a presumptive basis due to exposure to herbicides, 
effective December 3, 2002.  Hypertension is not one of the 
diseases for which VA has determined that presumptive service 
connection based on exposure to herbicides used in Vietnam is 
warranted.  See 75 Fed. Reg. at 53,205; see also 72 Fed. Reg. 
32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 
7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, 
service connection may not be granted for hypertension on the 
basis of the presumptive regulatory provisions just discussed.  
In the absence of a diagnosed disease for which the presumption 
applies, 38 C.F.R. § 3.307(a)(6)(iii) is not applicable, and the 
Veteran's claim of service connection for hypertension can only 
be addressed on a direct or a secondary service connection basis 
in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Applying the above statutory and regulatory provisions to the 
evidence of record, the Board finds that the preponderance of the 
evidence also is against service connection for hypertension, on 
a direct, presumptive or secondary basis.

Service treatment records reflect that the clinical findings for 
the heart and vascular system were noted as normal on the 
Veteran's January 1966 pre-induction, June 1967 remote isolation 
duty, and December 1969 discharge examination reports.  His blood 
pressure readings were 118/72 and 136/78 on his pre-induction and 
discharge examination reports, respectively.  No other blood 
pressure readings are noted on the Veteran's service treatment 
records.  He was not treated for, or diagnosed with, hypertension 
during service or prior to 1996, nor does the Veteran so claim.  
He also does not contend nor does the record reflect that any 
physician has linked his hypertension directly to service.  In 
light of the above, the preponderance of the evidence is against 
service connection for hypertension on a direct or presumptive 
basis.

Turning to the theory of service connection secondary to service-
connected disability, the Board concludes that the most probative 
evidence of record is against service connection for hypertension 
on a secondary basis.  

The Veteran is service connected for diabetes mellitus, for 
peripheral neuropathy of both lower extremities associated with 
diabetes mellitus, and for CAD with residuals of MI.  The Veteran 
does not allege nor is there any evidence of record purporting to 
show that his hypertension is secondary to peripheral neuropathy 
or to CAD with residuals of MI.  To the contrary, on multiple 
occasions hypertension, along with smoking, has been given as the 
risk factors for CAD and MI and his peripheral neuropathy has 
been linked to his diabetes mellitus, not his hypertension.  As 
noted above, the Veteran claims that his hypertension is 
secondary to diabetes mellitus.

In statements dated in July 2005 and April 2007, J. T, M.D., a 
private cardiologist indicated that he has treated the Veteran 
since his June 6, 1998 heart attack (or MI), after which he 
underwent cardiac catheterization on June 19, 1998, which showed 
severe three-vessel CAD that was considered unsuitable for bypass 
surgery.  Later, the Veteran developed persistent ventricular 
tachycardia giving him near syncopal episode needing, and 
resulting in, implant of a defibrillator (ICD) in May 1999.  
Dr. J. T. noted that the Veteran's other significant problems 
included diabetes mellitus, congestive heart failure, and 
hypertension.  This private cardiologist added that the Veteran 
being a diabetic continuously poses a high risk for his CAD and 
for renal complications with worsening of his hypertension.  An 
excerpt from Cecil's Essentials of Medicine, 4th edition, 
submitted in July 2005 also reflects that hypertension is a 
complication of diabetes. 

The Board acknowledges that being diabetic poses a high risk for 
renal complications and possible worsening of the Veteran's 
hypertension; however, even Dr. J. T. has noted that clinically 
the Veteran's hypertension has been stable.  Neither this 
cardiologist nor any other physician has opined that the 
Veteran's hypertension was proximately due to diabetes mellitus 
as his hypertension was diagnosed years prior to any elevated 
blood sugar results, first noted during the Veteran's 
hospitalization following his June 1998 MI.  

Private treatment records from A P., M.D., reflect that, when 
seen in July 1996, the Veteran's blood pressure reading was 
148/90 and the impression was negative hypertension.  Even so he 
was prescribed Calan SR 240 mg and Mykrox 0.5 mg daily to control 
hypertension.  By July 1996, his blood pressure had risen to 
162/88 and he was diagnosed with hypertension.  Subsequent 
records show blood pressure readings of: 142/82 (March 1997), 
140/92 (July 1997), 140/84 (November 1997), 142/90 (March 1998), 
and 134/94 and 150/90 (September 1998).  Upon admission in June 
1998 for an MI, the Veteran's blood pressure was measured as 
139/80 and he was noted to have a history of hypertension, which 
had been controlled with Calan SR 240 mg and Mykrox 0.5 mg daily.  
During this hospitalization blood glucose results ranged from a 
low of 89 mg/dL to highs of 124 mg/dL and 133 mg/dL.  At that 
time, the normal range for glucose was considered to be from 70 
mg/dL to 115 mg/dL.  Even so, endocrine results were noted to be 
negative for diabetes mellitus or thyroid disease.

June 19, 1998 private medical records reveal blood pressure 
readings of 108/70 and 110/70.

During a July 1998 Thallium Stress test resting blood pressure 
and peak exercise blood pressure was measured at 128/78 and 
148/72, respectively.

During an October 1998 SSA examination, the Veteran reported a 
history of high blood pressure diagnosed in "1987", which is 
controlled on medications, and was measured at 130/84.  A May 
1999 SSA examination report revealed that the Veteran had 
hypertension and that there was no history of diabetes or 
pulmonary disease.  Blood pressure was measured at 134/80.

On October 15, 1999, his blood pressure reading was 110/65.  Four 
days later, the Veteran was admitted to A. L. Lee Memorial 
Hospital for cardiac arrhythmia and received thrombolytic therapy 
with a history of hypertension and CAD, status post MI in 1998.  
His blood pressure reading was 140/63 and glucose was 95 mg/dL.  
  
Additional private treatment records from Dr. A. P. show 
diagnoses of hypertension and blood pressure readings of 140/86 
(July 1999), 120/72 (October 1999), 110/80 (December 1999), 
120/82 (February 2000), 110/72 and 120/70 (March 2000), 120/86 
(April 2000), 116/76 (June 2000), 128/78 (September 2000), 
152/88, 138/82 and 130/70 (December 2000), 120/80 (February 
2001), 122/74 and 128/82 (March 2001), 122/74 (January 2003), 
132/70 (April 2003), 124/80 (May 2003), 134/74 (November 2003), 
132/80 (December 2003), 130/80 (April 2004), 124/72 (September 
2004), 124/80 (January 2005), and 132/80 (May 2005).  An April 
2003 treatment note reflects newly-diagnosed "diabetes type 2, 
his other medical conditions remain stable."  Treatment notes in 
April 2004 and January 2005 provide assessments of "[o]verall 
his condition is stable."

In a September 2004 statement, Dr. A. P. indicated that he had 
been the Veteran's primary care physician since 1996; that, at 
that time, he was being treated for hypertension; that later he 
developed diabetes type 2 and heart disease; and that both 
medical conditions contributed to the development of his heart 
disease and left him disabled.

At a December 2005 VA diabetes mellitus examination, the Veteran 
reported that he was first diagnosed with hypertension at work in 
1996 on a routine annual blood pressure check; that the nurse 
told him he had high blood pressure and that he needed to see his 
doctor; and that he started, at that point, going for medical 
care.  Over the years, the prescription had changed and he was 
then taking 10 mg of Zestril daily and his hypertension had been 
fairly well controlled.  A review of his private primary care 
notes revealed that the Veteran had not needed to have increased 
doses or additional medications added for control of his blood 
pressure, which was generally ranging between 120 and 130 for 
systolic pressure and in the 70s and 80s for diastolic pressure.  
Occasionally, he would feel his face flush and have a warm 
feeling and might have some lightheadedness, but the Veteran 
denied any side effects from the medications taken for his 
hypertension.  On examination, blood pressure readings were: 
146/82, 139/81 and 133/80.  A microspot did not show nephropathy 
(renal complications of diabetes), even though the Veteran's 
diabetes mellitus was not well controlled.  The diagnoses 
included essential hypertension that preceded the development of 
diabetes by several years.  The Veteran did not have nephropathy 
and his blood pressure was fairly well controlled and did not 
appear to have been aggravated by diabetes.  The examiner added 
that hypertension was not at least as likely as not due to 
diabetes, since it preceded the diagnosis of diabetes mellitus by 
several years, nor was there any evidence that it was aggravated 
by diabetes.

In a January 2007 VHA opinion, after a thorough review of the 
claims file and medical records, including the December 2005 VA 
examination report, the VA physician noted that the records 
clearly indicated that the Veteran's hypertension preexisted the 
diagnosis of diabetes type 2 in 2003, noting Dr. A. P.'s 
statement that he had followed the Veteran since 1996 for 
hypertension.  With respect to the issue as to whether the 
Veteran's diabetes type 2 has since aggravated his hypertension, 
the most recent VA lab tests showed no evidence of nephropathy 
and that, based on their values, there was no current evidence of 
early nephropathy or frank nephropathy.  Furthermore, there was 
no evidence in the Veteran's private doctors' notes and medical 
records that would support that the Veteran's diabetes type 2 has 
aggravated his preexisting hypertension.  The VHA physician noted 
that the Veteran's blood pressure was currently considered by his 
treating doctors to be satisfactorily treated with a single blood 
pressure medicine, linsinopril at 10 mg daily, a relatively very 
low dose or starting dose.  He added that one must consider the 
many nondiabetic patients with hypertension who require more than 
one blood pressure medicine at moderate to high doses to control 
their hypertension.  The Veteran was quite fortunate that his 
blood pressure is apparently deemed treated by a single 
antihypertensive agent at a very low dose.  There is no evidence 
that the Veteran has required increasing/excessive amounts of 
blood pressure medication to control his hypertension since the 
time of diagnosis of his diabetes type 2.  Records from June 
2000, which predate the Veteran's diagnosis of diabetes, document 
that at that time his hypertension was also controlled with 
Zestril 10 mg daily.  Recent VA blood pressure measurements were: 
126/74 (March 2006), 124/80 (September 2006), and 132/70 and 
148/86 (October 2006).  In conclusion, regarding the issue of 
hypertension, it clearly was a preexisting condition and there is 
no evidence in the medical records and notes from private doctors 
that document that the Veteran's diabetes type 2 has aggravated 
or worsened the preexisting hypertension.  Furthermore, there was 
also no evidence of nephropathy and the Veteran's blood pressure 
continued over the years to be treated with a single agent at a 
low dose that had not required significant changes in therapy 
over the years to date.  Finally, the VHA physician added that 
the December 2005 VA nurse practitioner's conclusions related to 
hypertension were fully consistent with the medical record. 

In a September 2008 VA heart examination report, after 
examination of the Veteran and a detailed review of the claims 
file, the VA examiner noted that the record clearly establishes 
that the Veteran had hypertension in 1996, which preexisted the 
Veteran's diagnosis of diabetes in 2003, pointing to treatment 
notes from Dr. A. P. indicating elevated blood glucose on routine 
blood work that was repeated and led to a diagnose of diabetes 
type 2 in March 2003 and to a reference to newly diagnosed 
diabetes type 2 in April 2003.  Moreover, the examiner noted 
that, contrary to the April 2007 statement from Dr. J. T., blood 
sugar results for the Veteran prior to 2003 did not meet the 
established criteria for a diagnosis of diabetes, which is 
confirmed by cardiac treatment records from Dr. J. T. himself.  
On examination, the Veteran's blood pressure reading was 132/80.  
Finally, a June 2008 VA primary care treatment note reflects that 
the Veteran's cardiac status was "stable" and that he did not 
have any specific complaints that day as he denied any headaches, 
dizziness or syncope and had no chest pain, orthopnea or PND.

Thus, the preponderance of the evidence is against a finding that 
the Veteran's service-connected diabetes mellitus proximately 
caused or has worsened the Veteran's hypertension.  This is so 
because the evidence of record clearly shows that the Veteran's 
hypertension was diagnosed several years prior to his diagnosis 
of diabetes type 2 in March 2003 and that, since 1996, his 
hypertension has been stable and well controlled with a very low 
dose of antihypertensive medication and there has been no 
evidence of nephropathy due the Veteran's diabetes.  In light of 
the above, the Board concludes that service connection for 
hypertension is not warranted.


ORDER

Service connection for CAD with residuals of MI is granted.

Service connection for hypertension, as secondary to service-
connected disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


